Citation Nr: 0739860	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

The Board first considered this appeal in January 2007 and 
remanded the claim for a VA examination.  The requested 
action was taken and the appeal was returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has bipolar disorder attributable to his 
period of active service.  


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran seeks service connection for bipolar disorder.  
He contends that it had its onset during or was aggravated by 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records (SMRs) are devoid of 
any reference to complaints of or treatment for a psychiatric 
condition.  In fact, the veteran first sought treatment in 
February 1997 and was diagnosed as having bipolar disorder.  

In a January 1998 letter to the Social Security 
Administration, the veteran's psychiatrist issued a statement 
regarding his bipolar affective disorder.  He noted that the 
veteran's bipolar disorder went untreated and undiagnosed for 
many years.  The veteran's symptoms included, severe mood 
swings, auditory hallucinations, suicidal ideations and a 
disruption of his personal relationships.  Pursuant to the 
DSM-IV criteria, the veteran was diagnosed as having Axis I, 
bipolar affective disorder, mixed type, and a Global 
Assessment of Functioning Score (GAF) of 40.  He listed the 
veteran's stressors as severe due to broken familial 
relationships and unemployability due to his bipolar illness. 

In January 2000, the veteran's psychiatrist issued a 
statement regarding the veteran's bipolar affective illness.  
He stated that based upon the veteran's history, his bipolar 
disorder had been apparent since his teenage years and could 
manifest itself for a lifetime.  The psychiatrist noted that 
the veteran underwent hospitalization due to "severe 
exacerbation" of his disorder.  

In October 2000, the veteran's psychiatrist sent a letter to 
VA regarding the veteran's disorder.  He noted that the 
veteran had a history of symptoms associated with bipolar 
affective disorder, such as, mood swings, anxiety and 
depression-all symptoms reportedly were present while in 
service.  

Again in May 2002 and March 2003, the veteran's psychiatrist 
issued letters regarding his disorder.  Upon review of the 
veteran's history, the psychiatrist noted that the veteran 
experienced mood problems while in service, evidenced by his 
in-service behaviors.  These behaviors included, highly 
emotional reactions to fellow service members, impulsive 
behavior towards his superiors and anxiety over possibly 
being sent to Vietnam.  He noted the veteran's physical abuse 
as a child resulted in symptoms associated with his current 
disorder and found that the veteran experienced symptoms of 
mania and depression.  He diagnosed the veteran as having 
Axis I, bipolar affective disorder, mixed, and a GAF score of 
45.  Ultimately, the psychiatrist opined that the veteran's 
condition was connected to the "severe stressors experienced 
in the service, in terms of its triggers and exacerbations."  
  
In 2005, the veteran submitted statements written by his 
friends supporting his contentions for service connection for 
bipolar disorder.  They indicated that his personality had 
changed over the years and he experienced mood swings and 
anxiety.  

Pursuant to the January 2007 Board remand order, the veteran 
underwent a VA examination in April 2007.  The veteran 
reported first encountering symptoms of bipolar disorder 
while in service, but then recalled that while in high 
school, he experienced suicidal ideations and one instance of 
a visual hallucination.  The veteran advised that he 
currently experienced more suicidal ideations than he did 
while in high school.  Post-service, the veteran experienced 
auditory hallucinations, manic episodes and symptoms 
associated with depression.  The veteran recalled a difficult 
and abuse-ridden childhood and the examiner noted that he 
minimized the effects of his father's physical abuse during 
his childhood years.  Upon review of the claims folder and 
examination, the examiner found the veteran experienced 
mildly increased kinetics and some impairment of his thought 
processes and communication.  The examiner diagnosed the 
veteran as having Axis I, bipolar disorder, the most recent 
episode was manic, and a GAF score of 43.  The contributing 
factors for this diagnosis included the veteran's history of 
substance abuse, chronic mental illness and familial 
conflict.  The examiner opined that the veteran's history of 
bipolar disorder, as likely as not, predated his service in 
the military, but the examiner opined that "it is felt, as 
likely as not, that the routine of the military life may have 
exacerbated the veteran's underlying bipolar disorder."  

Given the evidence as outlined above, the Board finds the 
criteria for service connection for bipolar disorder have 
been met.  A psychiatric disorder was not shown at service 
entrance.  Thus, the veteran was presumed sound at entrance.  
The Board also finds that this presumption is not rebutted by 
the evidence of record-the evidence does not rise to the 
level of clear and unmistakable to rebut the presumption.  

Although the veteran did not seek treatment for over 20 years 
after discharge from service, his treating psychiatrist noted 
that the disorder began prior to service and it was 
exacerbated by the veteran's time in service.  The 
psychiatrist also noted that the disorder had been 
undiagnosed and untreated since its onset in childhood.  
Further, the VA examiner opined that although the bipolar 
disorder predated service, the veteran's military service 
exacerbated it.  Both the veteran's treating psychiatrist and 
the VA examiner noted in-service aggravation of his 
disorder-there is no opinion to the contrary.  Thus, in 
light of the unrebutted presumption of soundness at entrance, 
the Board finds that the veteran's bipolar disorder was 
incurred in service..  The veteran's claim of service 
connection for bipolar disorder is granted.  






ORDER

Service connection for bipolar disorder is granted, subject 
to the law and regulations governing the award of monetary 
benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


